UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark one) |X| QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR |_| TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-145569 PREMIER ENERGY CORP. (Exact Name of Registrant as specified in its charter) Florida 20-8724818 (State or other jurisdictionof incorporation organization) (IRS Employer Identification No.) 14785 Preston Road, Suite 550 Dallas, Texas 75254 (Address of principal executive offices) (972) 789-5500 (Issuer's telephone number) Indicate by check mark whether registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicated by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filter and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes |X| No || As of December 20, 2010, there were 106,194,000 shares of the issuer's common stock issued and outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1a. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Reserved. 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PREMIER ENERGY CORP. AND SUBSIDARY Consolidated Balance Sheets September 30 , 2010 December 31, 2009 Note (unaudited) (audited) Current Assets: Cash $ $ Accounts and notes receivables, net - Inventories - Prepaid taxes and expenses - Prepaid and other assets - Property, Plant and Equipment: Proven Oil and Gas properties (successful efforts), at cost - Less- accumulated depletion, depreciation and amortization - ) Other property, plant and equipment - Less- accumulated depreciation ) Deferred Income tax assets TOTAL ASSETS $ $ Current Liabilities: Accounts Payable and Accrued Expenses 6 $ $ Short term borrowings 4 Production taxes payable - Provision for litigations - Long-Term Liabilities: Asset retirement obligations - - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - Common Stock, $0.0001 par value, 255,000,000 and 250,000,000 shares authorized, 213,600,000 and 210,600,000 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 5 AdditionalPaid-in Capital Accumulated Deficit ) ) Accumulated other comprehensive income - ) Total Stockholders’’ Equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICT) $ $ See accompanying notes to unaudited consolidated financial statements. 3 PREMIER ENERGY CORP. AND SUBSIDARY Condensed Consolidated Statements of Operations (Unaudited) Three months ended Three months ended Nine months ended Nine months ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Operating revenues: Oil and gas production revenue $
